Order entered September 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00310-CR

                           DAVID HERRERA GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-53582-J

                                            ORDER
       Before the Court is appellant’s September 9, 2019 third motion for extension of time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

October 9, 2019. If appellant’s brief is not filed by October 9, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE